Exhibit 10.17

 

DIGITAL IMPACT, INC
1999 DIRECTOR EQUITY PLAN
RESTRICTED STOCK AGREEMENT
FOR OUTSIDE DIRECTORS

 

Digital Impact, Inc. (the “Company”) hereby grants you (the “Outside Director”),
an award of Restricted Stock under the Company’s 1999 Director Equity Plan (the
“Plan”), of the number of shares of Common Stock of the Company (“Shares”)
effective as of the date (the “Grant Date”) indicated on the Notice of Grant of
Restricted Stock (the “Notice of Grant”).  The Notice of Grant and this
agreement collectively are referred to as the “Agreement.”  Subject to the
provisions of this Agreement and of the Plan, the purchase price per Share of
your Restricted Stock grant is the par value, $0.001 per Share, as indicated on
the Notice of Grant.  Capitalized terms used and not defined in this Agreement
will have the meaning set forth in the Plan.

 

IMPORTANT:

 

Your signature to the Notice of Grant indicates your agreement and understanding
that this grant is subject to all of the terms and conditions contained in this
Agreement and the Plan.  For example, important additional information on
vesting and forfeiture of the Shares covered by this grant is contained in the
Notice of Grant.  PLEASE BE SURE TO READ ALL OF THE NOTICE OF GRANT, WHICH
CONTAINS CERTAIN SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

 

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

 

1.                                       Grant.  The Company hereby grants to
the Outside Director under the Plan an Award of the number of Shares of
Restricted Stock set forth on the Notice of Grant for past services and as a
separate incentive in connection with his or her service on the Grant Date,
subject to all of the terms and conditions in this Agreement and the Plan.

 

2.                                       Shares Held in Escrow.  Unless and
until the Shares of Restricted Stock shall have vested in the manner set forth
in paragraph 3 of this Agreement, such Shares shall be issued in the name of the
Outside Director and held by the Secretary of the Company (or its designee) as
escrow agent (the “Escrow Agent”), and shall not be sold, transferred or
otherwise disposed of, and shall not be pledged or otherwise hypothecated.  The
Company may determine to issue the Shares in book entry form and/or may instruct
the transfer agent for its common stock to place a legend on the certificates
representing the Restricted Stock or otherwise note its records as to the
restrictions on transfer set forth in this Agreement and the Plan.  The
certificate or certificates representing such Shares shall not be delivered by
the Escrow Agent to the Outside Director unless and until the Shares have vested
and all other terms and conditions in this Agreement have been satisfied.  The
Shares of Restricted Stock will be released from escrow as soon as practicable
after the Shares vest.

 

3.                                       Vesting Schedule.  Except as provided
in Section 11 of the Plan, the Shares of Restricted Stock awarded by this
Agreement shall vest as to 25% of the Shares on each anniversary of the Grant
Date.  Shares scheduled to vest on any date actually will vest only if the
Outside Director continues to serve as a Director on such date.

 

--------------------------------------------------------------------------------


 

4.                                       Forfeiture.  Notwithstanding any
contrary provision of this Agreement, the balance of the Shares of Restricted
Stock that have not vested pursuant to paragraph 3 of this Agreement or
Section 11 of the Plan at the time the Outside Director ceases to be a Director
will be forfeited and automatically transferred to and reacquired by the Company
at no cost to the Company.  The Outside Director hereby appoints the Escrow
Agent with full power of substitution, as the Outside Director’s true and lawful
attorney-in-fact with irrevocable power and authority in the name and on behalf
of the Outside Director to take any action and execute all documents and
instruments, including, without limitation, stock powers which may be necessary
to transfer the certificate or certificates evidencing such unvested Shares to
the Company upon the Outside Director’s ceasing to be a Director.

 

5.                                       Assignment Separate from Certificate. 
For purposes of facilitating the enforcement of the provisions of paragraph 4
above, the Outside Director agrees immediately upon the execution of this
Agreement, to deliver an Assignment Separate from Certificate in the form
attached hereto as Exhibit A, executed by the Outside Director in blank, to the
Secretary of the Company, or the Secretary’s designee, who shall hold such
Assignment in escrow and shall take all such actions and effectuate all such
transfers and/or releases as or in accordance with the terms of this Agreement.

 

6.                                       Death of Outside Director.  Any
distribution or delivery to be made to the Outside Director under this Agreement
will, if the Outside Director is then deceased, be made to the administrator or
executor of the Outside Director’s estate.  Any such administrator or executor
must furnish the Company with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

7.                                       Withholding of Taxes.  The Company will
assess its requirements regarding tax, social insurance and any other payroll
tax withholding and reporting in connection with this Restricted Stock,
including the grant, vesting or purchase of the Restricted Stock or sale of
Shares acquired pursuant to this grant of Restricted Stock (“tax-related
items”).  These requirements may change from time to time as laws or
interpretations change.  Regardless of the Company’s actions in this regard, the
Outside Director hereby acknowledges and agrees that the ultimate liability for
any and all tax-related items is and remains his or her responsibility and
liability and that the Company (1) makes no representations or undertaking
regarding treatment of any tax-related items in connection with any aspect of
this Restricted Stock grant, including the issuance, vesting or purchase of
Restricted Stock covered by this grant and the subsequent sale of Shares
acquired pursuant to this grant of Restricted Stock; and (2) does not commit to
structure the terms of the grant or any aspect of this Restricted Stock grant to
reduce or eliminate the Outside Director’s liability regarding tax-related
items.  Notwithstanding any contrary provision of this Agreement, no Restricted
Stock will be issued unless and until satisfactory arrangements (as determined
by the Committee) will have been made by the Outside Director with respect to
the payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares.  The Outside Director
authorizes the Company to withhold all applicable withholding taxes from the
Outside Director’s compensation.  Furthermore, the Outside Director agrees to
pay the Company any amount of taxes the Company Affiliate may be required to
withhold or collect as a result of the Outside Director’s participation in the
Plan that cannot be satisfied by deduction from the Outside Director’s cash
compensation paid to the Outside Director by the Company.

 

2

--------------------------------------------------------------------------------


 

8.                                       Rights as a Stockholder. Neither the
Outside Director nor any person claiming under or through the Outside Director
will have any of the rights or privileges of a stockholder of the Company in
respect of any Shares deliverable hereunder unless and until certificates
representing such Shares will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Outside
Director or the Escrow Agent.  Subject to Section 11 of the Plan, after such
issuance, recordation and delivery, the Outside Director will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.

 

9.                                       Address for Notices.  Any notice to be
given to the Company under the terms of this Agreement will be addressed to the
Company, in care of its General Counsel, at Digital Impact, Inc., 177 Bovet
Road, Suite 200, San Mateo, CA 94402, or at such other address as the Company
may hereafter designate in writing.

 


10.                                 SECTION 83(B) ELECTION. THE OUTSIDE DIRECTOR
MAY ELECT TO BE TAXED (AND COMMENCE HIS OR HER CAPITAL GAINS HOLDING PERIOD FOR
THE RESTRICTED SHARES) AT THE TIME THE RESTRICTED SHARES ARE GRANTED RATHER THAN
UPON VESTING BY FILING AN ELECTION UNDER SECTION 83(B) OF THE CODE WITH THE
UNITED STATES INTERNAL REVENUE SERVICE WITHIN THIRTY (30) DAYS FROM THE GRANT
DATE.  THE FORM FOR MAKING THIS ELECTION IS ATTACHED AS EXHIBIT B HERETO.  THE
OUTSIDE DIRECTOR ACKNOWLEDGES THAT IT IS THE OUTSIDE DIRECTOR’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER
SECTION 83(B), EVEN IF THE OUTSIDE DIRECTOR REQUESTS THE COMPANY OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON HIS OR HER BEHALF.  IF THE OUTSIDE
DIRECTOR FILES AN ELECTION UNDER SECTION 83(B), THE OUTSIDE DIRECTOR MUST PAY
THE APPLICABLE INCOME TAX.  HOWEVER, IF THE OUTSIDE DIRECTOR’S SERVICE WITH THE
COMPANY SUBSEQUENTLY TERMINATES BEFORE THE RESTRICTED SHARES VEST, THE OUTSIDE
DIRECTOR WILL NOT BE ENTITLED TO ANY REFUND OF THE TAXES PAID ON THE UNVESTED
RESTRICTED SHARES.


 

The Outside Director should review with the Outside Director’s own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement.  The Outside Director should
rely solely on such advisors and not on any statements or representations of the
Company or any of its agents.  The Outside Director (and not the Company) shall
be responsible for all of the Outside Director’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement.

 

11.                                 Limited Transferability.  Except to the
limited extent provided in paragraph 6 above, this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process; provided,
however, that the Outside Director may transfer the Shares of Restricted Stock
(i) to one or more Family Members, as such term is defined in Section 10 of the
Plan, and (ii) under a domestic relations order in settlement of marital
property rights.  Except as permitted by this Agreement, upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

3

--------------------------------------------------------------------------------


 

12.                                 Binding Agreement.  Subject to the
limitation on the transferability of this grant contained herein, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

13.                                 Additional Conditions to Issuance of
Certificates for Shares and Release from Escrow.  The Company shall not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to paragraph 2 of this
Agreement prior to fulfillment of all the following conditions:  (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of grant of the Restricted Stock as the Administrator may establish from
time to time for reasons of administrative convenience.

 

14.                                 Deferrals.  The Outside Director may, at his
or her election, defer the receipt of Shares of Restricted Stock otherwise
deliverable hereunder upon the vesting of Shares of Restricted Stock, subject to
the rules and procedures implemented by the Administrator and applicable laws.

 

15.                                 Plan Governs.  This Agreement is subject to
all terms and provisions of the Plan.  In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.

 

16.                                 Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Shares of Restricted
Stock have vested).  All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon the Outside Director, the Company and all other interested persons.  The
Administrator will not be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

 

17.                                 Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

18.                                 Agreement Severable.  In the event that any
provision in this Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this
Agreement.

 

19.                                 Modifications to the Agreement.  This
Agreement constitutes the entire understanding of the parties on the subjects
covered.  The Outside Director expressly warrants that he or she is not
accepting this Agreement in reliance on any promises, representations, or
inducements other than

 

4

--------------------------------------------------------------------------------


 

those contained herein.  Modifications to this Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.

 

20.                                 Amendment, Suspension or Termination of the
Plan.  By accepting this Award, the Outside Director expressly warrants that he
or she has received a grant of Restricted Stock under the Plan, and has
received, read and understood a description of the Plan.  The Outside Director
understands that the Plan may be amended, altered, suspended or terminated by
the Company at any time.

 

21.                                 Notice of Governing Law.  This grant of
Restricted Stock shall be governed by, and construed in accordance with, the
laws of the State of California without regard to principles of conflict of
laws.

 

[Remainder of page left blank]

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED I,
                                                                       , hereby
sell, assign and transfer
unto                                                                                                                                                                   (                            )
shares of the Common Stock of Digital Impact, Inc., standing in my name on the
books of said corporation represented by Certificate No.          herewith and
do hereby irrevocably constitute and
appoint                                                         to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.

 

This Stock Assignment may be used only in accordance with the Restricted Stock
Agreement (the “Agreement”)
between                                                           and the
undersigned Outside Director dated                                     .

 

 

Dated:

 

 

 

 

 

Signature of Outside Director:

 

 

INSTRUCTIONS: Please do not fill in any blanks other than the signature line. 
The purpose of this assignment is to facilitate the forfeiture provision set
forth in the Agreement, without requiring additional signatures on the part of
the Outside Director.

 

--------------------------------------------------------------------------------


Exhibit B

 

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

 

The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
or alternative minimum taxable income, as the case may be, for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below

 

1.                                       The name, address, taxpayer
identification number and taxable year of the undersigned are as follows:

 

 

TAXPAYER:

 

SPOUSE:

NAME:

 

 

 

 

 

 

 

ADDRESS:

 

 

 

 

 

 

 

IDENTIFICATION NO.:

 

 

 

 

 

 

 

TAX YEAR:

 

 

 

 

2.                                       The property with respect to which the
election is made is described as follows:                        shares (the
“Shares”) of the Common Stock of Digital Impact, Inc. (the “Company”).

 

3.                                       The date on which the property was
transferred is:                                       ,                     .

 

4.                                       The property is subject to the
following restrictions:

 

The Shares may not be transferred and are subject to forfeiture under the terms
of an agreement between the taxpayer and the Company.  These restrictions lapse
upon the satisfaction of certain conditions contained in such agreement.

 

5.                                       The fair market value at the time of
transfer, determined without regard to any restriction other than a restriction
which by its terms will never lapse, of such property is
$                      .

 

6.                                       The amount (if any) paid for such
property is $                      .

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.

 

--------------------------------------------------------------------------------


 

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

 

Dated:

 

,

 

 

 

 

Taxpayer

 

 

The undersigned spouse of taxpayer joins in this election.

 

 

 

 

 

Dated:

 

,

 

 

 

 

Spouse of Taxpayer

 

--------------------------------------------------------------------------------